Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2019

                                     No. 04-19-00629-CV

                         IN THE INTEREST OF D.A.B., A CHILD


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00630
                          Honorable Richard Price, Judge Presiding


                                        ORDER
    The court reporter’s first request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before October 14, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk